Case 2:16-cv-00741-RWS Document 383 Filed 07/14/20 Page 1 of 1 PageID #: 7824




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   UNILOC USA, INC., and UNILOC                   §
   LUXEMBOURG, S.A.,                              §
                                                  §    CIVIL ACTION NO. 2:16-CV-00741-RWS
                     Plaintiffs,                  §
                                                  §                 (LEAD CASE)
   v.                                             §
                                                  §
   BIG FISH GAMES, INC.                           §    CIVIL ACTION NO. 2:16-CV-00858-RWS
                                                  §
    .
                     Defendant.                   §

                                              ORDER

        Pursuant to the Court’s order dismissing the case, the Court hereby enters Final Judgment.

Accordingly, it is

        ORDERED that the above-captioned case is DISMISSED WITH PREJUDICE.

        All other claims for relief are DENIED-AS-MOOT.

        The Clerk of the Court is directed to close this case.

        So ORDERED and SIGNED this 14th day of July, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
